Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicants’ Amendment and Remarks, filed on 2/18/2022 in which claims 1, 9-11, 19 and 20 are amended to change the breadth and scope of the claims. No claims are newly added or canceled.
Claims 1-22 are pending in the instant application and are found to be allowable.

	
Priority
This application is a continuation of the National Stage Application of PCT/EP2018/085504, filed on 12/18/2018.  The instant application claims foreign priority to EP 17210247.7 filed on 12/22/2017. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 7/20/2020. 

Information Disclosure Statement
The information disclosure statement (IDS) dated 2/18/2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.


Withdrawn Rejections and Reasons for Allowance
Applicant’s amendment, filed on 2/18/2022, with respect to the rejection of claims 1-8, 11-18, 21 and 22 under 35 U.S.C. 103 as being unpatentable over Piron et al (EP 2011816 A1, 2009), has been fully considered and is persuasive.  Piron does not teach or suggest the instantly claimed spacer groups. The rejection is hereby withdrawn. Piron is the closest applicable prior art, but is silent on the use of the instant crosslinking spacer groups. Moreover, such spacer groups are not suggested by the prior art at large. Thus, the instant claims are found to be novel and non-obvious.
Applicant’s response, filed on 2/18/2022, with respect to the rejection of claims 9, 10, 19 and 20 under 35 U.S.C. 103 as being unpatentable over Piron et al (EP 2011816 A1, 2009), in view of Mojarradi et al. (US 2019/0023812, filed 2016), has been fully considered and is persuasive.  Mojarradi does not qualify as prior art, as per the 102(b)(2)(C) exception, since the instant disclosure and that or Mojarradi are commonly owned. The rejection is hereby withdrawn.

Conclusion
Accordingly, the application is in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DALE R MILLER/Primary Examiner, Art Unit 1623